       Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
 PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                       HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                         PRETRIAL ORDER NO. 110
            (AMENDING CERTAIN DATES IN PRETRIAL ORDER NO. 105)

       AND NOW, this 26th day of December 2019, upon consideration of the attached

stipulation of counsel, submitted on behalf of their respective parties in the MDL to Extend

Certain Pretrial Discovery Deadlines (“Stipulation”), it is hereby ORDERED that the Stipulation

is APPROVED. The deadlines previously provided in Pretrial Order No. 105 are hereby

AMENDED as set forth in the Stipulation.

       It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             ______________________
                                             CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 2 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


JOINT STIPULATION TO EXTEND CERTAIN PRETRIAL DISCOVERY DEADLINES

       WHEREAS the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019 (Pretrial Order No. 105, ECF 1135) setting forth certain deadlines for the

management of and discovery schedule for cases pending in the MDL as of September 1, 2019

(the “CMO”);

       WHEREAS the parties in the MDL have engaged in substantial ongoing efforts since the

CMO’s entry to complete discovery within the deadlines provided therein;

       WHEREAS the parties have discussed, in light of the large number of parties involved in

the MDL, the complexity of the issues and discovery process, and the parties’ substantial and

ongoing efforts to complete discovery, that an extension to certain deadlines provided in the CMO

is warranted;

       NOW, THEREFORE, it is jointly stipulated and agreed by and among the parties, through

their undersigned liaison counsel, to extend certain deadlines set forth in the CMO as follows:

3.     DISCOVERY OF DEFENDANTS’ CUSTODIAL FILES

       Section 3(c)(i): The deadline provided herein shall be extended to December 20, 2019.
       Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 3 of 7



       Section 3(d): The deadline provided herein for substantial completion of custodial

document productions shall be extended to March 9, 2020. The deadline for service of privilege

logs shall be extended to April 6, 2020.

4.     DISCOVERY OF DEFENDANTS’ TARGETED DOCUMENTS

       4(b)(i): The deadline provided herein shall be extended to January 20, 2020.

       4(b)(ii): The deadline provided herein shall be extended to April 27, 2020.

       4(c): The deadline provided for raising disputes about documents identified in ¶ 4(a)(i) of

the CMO with the Special Masters shall be extended to February 3, 2020. The deadline provided

for raising disputes about documents identified in ¶¶ 4(a)(ii) and (iii) of the CMO with the Special

Masters shall be extended to May 7, 2020.

       4(d): The deadline provided herein for substantial completion of the production of

documents identified in ¶ 4(a)(i) of the CMO (otherwise known as “go get” documents) shall be

extended to February 6, 2020. The deadline to produce privilege logs related to those documents

identified in ¶ 4(a)(i) of the CMO shall be extended to February 21, 2020. The deadline provided

herein for substantial completion of the production of documents identified in ¶¶ 4(a)(ii) and (iii)

of the CMO shall be extended to June 2, 2020. The deadline to produce privilege logs related to

those documents identified in ¶¶ 4(a)(ii) and (iii) of the CMO shall be extended to July 7, 2020.

       4(e)(iii): The deadlines provided herein shall be extended to March 23, 2020 for requests

for clawbacks related to those documents identified in ¶ 4(a)(i) of the CMO and May 28, 2020 for

requests for clawbacks related to those documents identified in ¶ 4(a)(ii) and (iii) of the CMO.

5.     DEFENDANTS’ TRANSACTIONAL DATA, COST INFORMATION AND
       RELATED DOCUMENTS

       5(b): The deadline provided herein to complete meet and confers concerning transaction-

level sales data, cost information, and related documents shall be extended to February 19, 2020.



                                                 2
       Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 4 of 7



The deadline provided herein to bring any disputes to Special Master Marion shall be extended to

February 25, 2020.

       5(c): The deadline provided herein for Section 5(c)(i) shall be extended to March 30, 2020.

The deadline provided herein for Section 5(c)(ii) shall be extended to March 30, 2020 or within

60 days of a new or amended complaint, whichever is later.

7.     PLAINTIFFS’ DOCUMENT PRODUCTIONS AND TRANSACTIONAL DATA

       7(a): The deadline provided herein to meet and confer with the States shall be extended to

March 30, 2020.

       7(b): The deadlines provided shall be extended to December 13, 2019 for the Private

Plaintiffs and April 13, 2020 for the States.

       7(c): The deadlines provided herein shall be extended to March 9, 2020 for the Private

Plaintiffs and May 21, 2020 for the States. Privilege logs shall be produced 30 days thereafter

from each respective deadline.

8.     FACT DEPOSITIONS

       8(a): The deadline provided herein shall be extended to June 4, 2020 and continue through

December 6, 2021.

       8(c): The deadline provided herein shall be extended to April 27, 2020.

9.     BELLWETHER SELECTIONS

       9(b): The deadline provided herein shall be extended by agreement of the parties after

consultation with the Special Master, or if no agreement is achieved, by later Order of the Court.

10.    MERITS EXPERT DEPOSITIONS

       10(a): The deadline provided herein for Plaintiffs to serve expert reports shall be extended

to July 19, 2021. The deadline provided herein for Plaintiffs’ experts to be made available for

depositions shall be extended to September 2, 2021.


                                                3
       Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 5 of 7



       10(b): The deadline provided herein for Defendants to serve expert reports shall be

extended to October 18, 2021. The deadline provided herein for Defendants’ experts to be made

available for depositions shall be extended to November 4, 2021.

       10(c): The deadline provided herein shall be extended to December 27, 2021.

11.    CLASS CERTIFICATION AND RELATED DAUBERT MOTIONS

       11(a): The deadline provided herein shall be extended to January 4, 2021.

       11(b): The deadline provided herein shall be extended to February 3, 2021.

       11(c): The deadline provided herein shall be extended to March 17, 2021.

       11(d): The deadline provided herein shall be extended to April 7, 2021.

       11(e): The deadline provided herein shall be extended to April 19, 2021.

       It is further jointly stipulated and agreed by and among the parties, through their

undersigned liaison counsel, that all other deadlines and/or obligations imposed by the CMO that

are not extended herein shall remain in effect.

       It is so STIPULATED.

Dated: December 23, 2019


                       [SIGNATURES ON THE NEXT TWO PAGES]




                                                  4
     Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 6 of 7



/s/ Roberta D. Liebenberg                        /s/ Dianne M. Nast
Roberta D. Liebenberg                            Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                   NASTLAW LLC
One South Broad Street, 23rd Floor               1101 Market Street, Suite 2801
Philadelphia, PA 19107                           Philadelphia, PA 19107
(215) 567-6565                                   (215) 923-9300
rliebenberg@finekaplan.com                       dnast@nastlaw.com

Liaison and Lead Counsel for the End-Payer       Liaison and Lead Counsel for the Direct
Plaintiffs                                       Purchaser Plaintiffs

/s/ W. Joseph Nielsen                            /s/ William J. Blechman
W. Joseph Nielsen                                William J. Blechman
Assistant Attorney General                       KENNY NACHWALTER, P.A.
55 Elm Street                                    1441 Brickell Avenue
P.O. Box 120                                     Suite 1100
Hartford, CT 06141-0120                          Miami, Florida 33131
Tel: (860) 808-5040                              Tel: (305) 373-1000
Fax: (860) 808-5033                              Fax: (305) 372-1861
Joseph.Nielsen@ct.gov                            wblechman@knpa.com

Liaison Counsel for the States                   Liaison Counsel for Direct Action Plaintiffs
                                                 and Counsel for the Kroger Direct Action
                                                 Plaintiffs


/s/ Jan P. Levine
Jan P. Levine
PEPPER HAMILTON LLP
3000 Two Logan Square
Eighteenth & Arch Streets
Philadelphia, PA 19103-2799
Tel: (215) 981-4000
Fax: (215) 981-4750
levinej@pepperlaw.com

/s/ Sheron Korpus
Sheron Korpus
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, New York 10019
Tel: (212) 506-1700
Fax: (212) 506-1800
skorpus@kasowitz.com




                                             5
     Case 2:16-md-02724-CMR Document 1179 Filed 12/26/19 Page 7 of 7



/s/ Saul P. Morgenstern
Saul P. Morgenstern
ARNOLD & PORTER KAYE SCHOLER LLP
250 W. 55th Street
New York, NY 10019
Tel: (212) 836-8000
Fax: (212) 836-8689
saul.morgenstern@apks.com

/s/ Laura S. Shores      _______
Laura S. Shores
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999
laura.shores@apks.com

/s/ Chul Pak
Chul Pak
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
1301 Avenue of the Americas, 40th Fl.
New York, NY 10019
Tel: (212) 999-5800
Fax: (212) 999-5899
cpak@wsgr.com

Defendants’ Liaison Counsel




                                    6
